Order Supreme Court, Bronx County (Gerald Esposito, J.), entered March 12, 2003, which denied the petition brought pursuant to CPLR article 78, seeking, inter alia, to require respondent District Attorney to expunge certain records relating to petitioner, and granted respondent’s cross motion to dismiss the proceeding, unanimously affirmed, without costs.
To the extent that petitioner seeks ministerial corrections of alleged inaccuracies in his criminal record, the proper respondent would be the Division of Criminal Justice Services (see Matter of Ortiz v Supreme Ct. of N.Y. County, 199 AD2d 160 [1993]). To the extent that petitioner is seeking expungement of aspects of his criminal record based on allegations of prosecutorial improprieties, he has not established any entitlement to relief. With respect to the conviction that this Court reversed for legal insufficiency of the evidence (People v Olivo, 120 AD2d 466 [1986]), petitioner received the proper remedy when the *217indictment was dismissed and the record was sealed (see CPL 160.50). With respect to the conviction that this Court affirmed (People v Rodriguez, 121 AD2d 928 [1986], lv denied 68 NY2d 816 [1986]), there is no basis for any relief. We have considered and rejected petitioner’s remaining claims. Concur—Mazzarelli, J.E, Williams, Friedman and Gonzalez, JJ.